DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 1/29/2021 to claims 13 and 18 have been entered. Claims 31 and 32 have been canceled. Claims 33 and 34 have been added. Claims 13-30 and 33-34 remain pending. Claim 22 remains withdrawn from consideration. Claims 13-21, 23-30 and 33-34 are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21, 23-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al (2012, International Journal of Nanomedicine, 7 5969–5994) as evidenced by Machule et al (2006, European Journal of Oral Sciences, 114 (Suppl. 1): 159–163), and in view of Cooley et al (2012, Developmental Dynamics, 241:303–314), DeLeon et al (2012, Circulation, 125:746-748; reference U), Nischt et al (2007, Journal of Investigative Dermatology, 127(3): 545-554) and  Evseenko et al (2009, Stem Cells and Development, 18: 919-927).
Ravichandran teaches myocardial infarction (MI) is characterized by heart-wall thinning and treatments target myocardial regeneration (see abstract). Regarding claims 13 and 18, Ravichandran teaches Matrigel® is a purified extracellular matrix that comprises an intricate mixture of collagen IV, laminin, heparan sulfate proteoglycans, entactin (nidogen), and growth factors (see page 5984). Regarding claims 13 and 18, Machule is cited solely as evidence that the entactin (nidogen) in Matrigel® inherently comprises nidogen-1 (see page 161). Regarding claims 13-15, 17-18, 20-21, 24, 26-27, 29-30 and 33, Ravichandran teaches various extracellular scaffolds including Matrigel® and scaffolds made from other materials, have been shown to regenerate and repair ischemic heart tissue associated with myocardial infarction both alone and combined with stem cells (see pages 5972-5988). Regarding claims 19 and 30, Ravichandran teaches treatment compositions include saline solution (reads on “pharmaceutically acceptable carrier”) (see pages 5983-5985). Regarding claims 23, 27, and 29, Ravichandran teaches embryonic stem cells can be used in the method (see pages 5972-5988).
Ravichandran does not specifically teach using a extracellular matrix composition that comprising nidogen-1 and not any of laminin, collagen IV, or heparin sulfate (claims 13 and 18) or any other members of the basement membrane (claim 34), that the nidogen-1 is a recombinantly produced protein (claims 16 and 25), or that the cells injected with the extracellular scaffold are embryonic stem cells (claims 23, 27 and 29) or that the stem cells are cultured with nidogen-1 (claim 28). 
‐1 has been implicated in the formation of cardiac myocardium (see page 309).
Regarding claims 13, 18, 20, 26, and 34, DeLeon teaches myocardial ischemia leads to breakdown of extracellular matrix (ECM) proteins (see page 746). Regarding claims 13, 18, 20, 26, and 34, DeLeon teaches that nidogen-1 was identified as being broken from the ECM and that it is therefore a protein to target for myocardial ischemia and matrix remodeling (see pages 746-747). Regarding claims 13, 18, 20, 26, and 34, DeLeon teaches nidogen-1 is important for connecting the network of collagens and laminins in the ECM (see page 747).
Nischt teaches nidogens are considered as classical linkers joining laminin and collagen IV networks in basement membranes (BM), and that a lack of nidogens causes heart anomalies, directly correlated to BM defects (see abstract and page 546). Regarding claims 13, 16, 18, 25, 30, and 34, Nischt teaches a model system with nidogen defects could be rescued by supplementation with recombinant nidogen-1 to interact with existing laminin and collagen IV networks and restore the model tissue structures (see abstract). 
Regarding claims 13, 23, 27, 29, and 34, Evseenko teaches identifying the extracellular matrix components that are critical for embryonic stem cells, and Evseenko teaches the critical extracellular matrix components are laminin and nidogen-1, and that embryonic stem cells with this complex of laminin and nidogen-1 are able to form mesodermal lineages (see abstract). Regarding claim 28, Evseenko teaches culturing the cells in vitro with nidogen-1 (see pages 920-921). 
It would have been obvious to combine Ravichandran with Cooley, DeLeon, Nischt and Evseenko to use the stem cells with Ravichandran’s treatment and to treat with recombinant nidogen-1. A person of ordinary skill in the art would have had a reasonable expectation of success in using embryonic stem cells with nidogen-1 to treat an ischemic heart because both the extracellular matrix components and stem cells are taught by Ravichandran to be useful for treating ischemic heart and Cooley teaches nidogen‐1 specifically has been implicated in the ‐1 specifically has been implicated in the formation of cardiac myocardium. The skilled artisan would have been motivated to use embryonic stem cells nidogen-1 together because Evseenko teaches the critical extracellular matrix components for stem cells are nidogen-1, and embryonic stem cells are taught to be useful when combined with cell matrix components. Additionally, DeLeon teaches myocardial ischemia leads to breakdown of ECM, and specifically that nidogen-1 was identified as being broken from the ECM, and that it is therefore a protein to target for myocardial ischemia and matrix remodeling.
Claims 13 and 18 recite a step of “administering nidogen-1 to the subject, thereby acting as a cardioinductive and cardioprotective agent leading to the generation and protection of cardiomyocytes”. This limitation recites an active step of “administering nidogen-1 to the subject” and a passive result of the active step “thereby acting as a cardioinductive and cardioprotective agent leading to the generation and protection of cardiomyocytes”. Since the active step is obvious over the cited references, the passive result of the active step is also obvious.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 

Applicant alleges that none of the cited references teach or render obvious the limitation wherein the administering step does not include administering any of laminin, collagen IV, or heparin sulfate. To support this position, the applicant points to the enclosed Hughes reference to highlight that Matrigel® comprises thousands of components, and to the enclosed Doll reference to highlight that the heart also contains thousands of components. Applicant further points to the enclosed Bader reference for teaching that nidogen-1 null mice display many unaltered basement membranes, and that said mice have a generally healthy and normal life span, citing to the enclosed Murshed reference. Applicant concludes based on all these teachings there is no motivation to select nidogen-1 to treat ischemic hearts without including other treatment materials that are taught to be useful, such as Matrigel® comprising laminin, collagen IV, and heparin sulfate. However, while the applicant is correct that the primary reference Ravichandran teaches treatment of ischemic heart with Matrigel®, which Ravichandran teaches is a purified extracellular matrix that comprises an intricate mixture of collagen IV, laminin, heparan sulfate proteoglycans, nidogen-1, and growth factors, it is the secondary references that provide motivation for specifically including nidogen-1. As stated above, the Cooley reference specifically teaches nidogen‐1 has been implicated in the formation of cardiac myocardium and DeLeon teaches myocardial ischemia leads to breakdown of ECM, 
Applicant highlights that Cooley teaches that other components are also important for maintaining heart tissue, and highlights the pathway Cooley teaches nidogen-1 is in. However, as even the applicant stated in there reply, regarding this pathway Cooley specifically teaches “only nidogen-1 has been implicated in the formation of cardiac myocardium”. Therefore contrary to the applicant’s assertion, Cooley does provide motivation to specifically select nidogen-1 for treatment.   
Applicant highlights that Nischt does experiments using mice that do not express nidogen-1 and nidogen-2 looking at basement membrane formation in skin, and that Nischt’s only mentions that these double knockout mice die shortly after birth from lung and heart abnormalities. Applicant concludes that Nischt does not provide motivation for treating ischemic heart with nidogen-1. However, again, the primary reference Ravichandran specifically teaches treatment of ischemic heart with a combination of scaffold components, including nidogen-1, and stem cells. The secondary references each point out the importance of nidogen-1 specifically for proper heart function. Therefore even though the secondary references individually do not teach treating an ischemic heart as claimed, the combination of references render the claimed method obvious. 
Applicant points to Murshed, a reference included in the instant reply, and points out that mice lacking nidogen-1 are healthy. Applicant concludes that because of this there is no reason to specifically select nidogen-1 for a treatment. However, the Murshed reference provided by the applicant explains that the reason the mice do not have defects is because there is increased expression of nidogen-2 that compensates for the lack of nidogen-1. Therefore, contrary to the applicant’s assertion, the Murshed reference does not teach that nidogen-1 is not 
Applicant highlights that Evseenko best results of stem cell aggregation were obtained with the combination of both laminin and nidogen-1, and applicant concludes that Evseenko teaches away from the use of only nidogen-1. However, nowhere does Evseenko teach that stem cells cannot be cultured with only nidogen-1, and in fact Evseenko exemplifies culturing stem cells with only nidogen-1. Furthermore, Evseenko does teach that there is still some aggregation when the stem cells are cultured with only nidogen-1 (“minimal aggregation occurred with the addition of human laminin-511 or nidogen-1 as single agents”, page 921 col.2). References may be relied upon even for their teachings of non-preferred embodiments, and therefore the Evseenko reference is properly relied upon. It is further noted that the claimed method does not require any specific result of the claimed method nor is there any evidence on the record that the applicant discovered that treatments of nidogen alone without laminin are more effective. Applciant is also reminded that it is the Cooley and DeLeon references that provide motivation for specifically selecting nidogen-1 as the ECM treatment protein. 
Applicant highlights that Evseenko does not teach using the combination of stem cells and nidogen to treat an ischemic heart, and applicant points out that Evseenko is silent as to the properties of nidogen-1. However, it is the primary reference Ravichandran that is relied upon for providing the motivation for treating an ischemic heart with stem cells and scaffold components. The secondary reference Evseenko was relied upon for establishing that it is useful to combine nidogen-1 with stem cells as it supports said cells. While the properties of nidogen-1 being cardioinductive and cardioprotective are recited as a passive outcome of the method, it is noted that (1) Cooley teaches nidogen‐1 has been implicated in the formation of cardiac myocardium, (2) DeLeon teaches myocardial ischemia leads to breakdown of ECM, and specifically that nidogen-1 was identified as being broken from the ECM, and that it is therefore a protein to target for myocardial ischemia and matrix remodeling, (3) Nischt teaches a lack of 
Applicant highlights that Ravichandran teaches administering laminin, collagen IV, and heparin sulfate as part of the extracellular matrix in the form of Matrigel® in the treatment. Applicant alleges that Ravichandran does not provide motivation for treatments with only one component of the ECM. However, this is not the case as on pages 5982-5987 Ravichandran discusses treatments that comprise only specific components of the ECM. Therefore there is support and teachings in Ravichandran for treatments that include only specific components of the ECM and therefore this argument is not persuasive. 
On pages 14 to 16 of the instant Reply applicant reiterates their arguments that have been addressed above, and concludes that there is no teaching, motivation, or reasonable expectation of success to treat ischemic heart with nidogen-1. However, as applicant’s arguments addressed above were not persuasive, this argument is not persuasive. 
Applicant references and summarizes the Advisory Action and asks why something that is important for myocardial formation would be useful to treat ischemic heart. As stated in the above rejection, Ravichandran teaches myocardial infarction (MI) is characterized by heart-wall thinning and treatments target myocardial regeneration.
Applicant highlights the limitations of new claims 33 and 34 and alleges these limitations are not taught in the art. As stated above, the rejection above addresses these limitations. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653